Title: Thomas Jefferson to John Payne Todd, 12 March 1820
From: Jefferson, Thomas
To: Todd, John Payne


					
						Dear Sir
						
							Monticello
							Mar. 12—20.
						
					
					I return you the paper on the subject of the Medals the last enquiry of which being the only one addressed to me I have only to say I do not recollect ever to have heard of a medal struct struck on the capture of André. We are in hopes with mr Madison, to recieve mrs Madison also and yourself which gives us pleasure at all times as the party of our best affections.
					
						Th: Jefferson
					
				